DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 May 2022 has been entered.
 
Claim Interpretation
Attention is directed to MPEP 904.01 [R-08.2012].
The breadth of the claims in the application should always be carefully noted; that is, the examiner should be fully aware of what the claims do not call for, as well as what they do require. During patent examination, the claims are given the broadest reasonable interpretation consistent with the specification. See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997). See MPEP § 2111 - § 2116.01 for case law pertinent to claim analysis.


It is noted with particularity that narrowing limitations found in the specification cannot be inferred in the claims where the elements not set forth in the claims are linchpin of patentability.  In re Philips Industries v. State Stove & Mfg. Co, Inc., 186 USPQ 458 (CA6 1975).  While the claims are to be interpreted in light of the specification, it does not follow that limitations from the specification may be read into the claims.  On the contrary, claims must be interpreted as broadly as their terms reasonably allow.  See Ex parte Oetiker, 23 USPQ2d 1641 (BPAI, 1992).  In added support of this position, attention is directed to MPEP 2111 [R-11.2013], where, citing In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969),   is stated:
The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.

Additionally, attention is directed to MPEP 2111.01 [R-10.2019], wherein is stated:
II.   IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION

“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). 

Attention is also directed to MPEP 2111.02 II.  As stated herein:
II.    PREAMBLE STATEMENTS RECITING PURPOSE OR INTENDED USE
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation")…  (Emphasis added)


Attention is directed to MPEP 2111.  As stated therein:
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard:


The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1). (Emphasis added).


	
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-46, 48-49, and 51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 44, the sole independent claim pending, is indefinite with respect to just which “RNase inhibitor[s]” are encompassed by the claims.  Acknowledgement is made of the definition found at page 27, lines 29-31, of the disclosure.  As stated therein:
The RNA product was then purified and protected by the addition of a temperature reversible RNase inhibitor (SUPERase .IN -Ambion) or any other suitable RNase inhibitor.  (Emphasis added)

It is less than clear as to just what properties an RNase must have in order for it to be deemed “suitable”.
Claims 45, 46, 48, 49, and 51, which depend from claim 44, fail to overcome this issue and are similarly rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 44-46, 48, 49, and 51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
As presently worded, claim 44, the sole independent claim, now recites the limitation of “washing the sample to remove the RNase inhibitor”.  It is noted with particularity that there is no requirement that any component of the sample mixture be bound to any solid support which could be washed.  Absent such a limitation, the claimed method has been construed as encompassing an embodiment where the “sample derived DNA”, the RNA that serves to block or mask repetitive DNA sequences, and the RNase inhibitor are all in solution.  Given such, the addition of reagent to serve as a “washing” agent would not have such an effect.  Rather, the introduction of any washing agent would act to dilute, not wash and selectively remove RNase inhibitor from the reaction mixture.
Claims 45, 46, 48, 49, and 51, which depend from claim 44, fail to overcome this issue and are similarly rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Standard for Obviousness.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Attention is directed to In re Jung, 98 USPQ2d 1174, 1178 (Fed. Cir. 2011) wherein is stated:
There has never been a requirement for an examiner to make an on-the-record claim construction of every term in every rejected claim and to explain every possible difference between the prior art and the claimed invention in order to make out a prima facie rejection. This court declines to create such a burdensome and unnecessary requirement. “[Section 132] does not mandate that in order to establish prima facie anticipation, the PTO must explicitly preempt every possible response to a section 102 rejection. Section 132 merely ensures that an applicant at least be informed of the broad statutory basis for the rejection of his claims, so that he may determine what the issues are on which he can or should produce evidence.” Chester, 906 F.2d at 1578 (internal citation omitted). As discussed above, all that is required of the office to meet its prima facie burden of production is to set forth the statutory basis of the rejection and the  reference or references relied upon in a sufficiently articulate and informative manner as to meet the notice requirement of § 132. As the statute itself instructs, the examiner must “notify the applicant,” “stating the reasons for such rejection,” “together with such information and references as may be useful in judging the propriety of continuing prosecution of his application.” 35 U.S.C. § 132. 


Attention is directed to the decision in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007):
When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

It is further noted that prior art is not limited to the four corners of the documentary prior art being applied.  Prior art includes both the specialized understanding of one of ordinary skill in the art, and the common understanding of the layman.  It includes “background knowledge possessed by a person having ordinary skill in the art. . . [A] court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1396.
Suggestion, teaching or motivation does not have to be explicit and “may be found in any number of sources, including common knowledge, the prior art as a whole or the nature of the problem itself’” Pfizer, Inc. v. Apotex, Inc. 480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) citing Dystar Textilfarben GMBH v. C. H. Patrick Co., 464 F.3d 1356 (Fed. Cir. 2006).




Holding
Claims 44-46, 48, 49, and 51 remain rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0263441 A1 (Golub et al.) in view of US 6,582,703 B2 (Perron et al.), US 2015/0119261 A1 (Richard), US 5,958,677 (Lee et al.), US 2012/0156678 A1 (Le et al.), and US 2011/0306044 A1 (McCarthy et al.).

Golub et al., at paragraph [0262], teaches the use of tRNA to block repetitive sequences in a hybridization reaction.  As stated therein:
[0262] In some applications it is necessary to block the hybridization capacity of repetitive sequences. Thus, in some embodiments, tRNA, human genomic DNA, or Cot-I DNA is used to block non-specific hybridization.  (Emphasis added)


The aspect of using tRNA is deemed to satisfy the requirement of claim 45 in that the RNA molecules “comprise an RNA transcription product”.  The fact that one can be using human sequences fairly suggests that one can be using sequences from the same species, e.g., Homo sapiens- humans.
While Golub et al., teach using tRNA, which is recognized as being a form of RNA (applicant’s “ribonucleic acid”), they have not been found to teach “mixing” or the aspect of mixing at a temperature between 50  ̊C and 80 ̊C”, or the inclusion of an RNase inhibitor.  Golub et al., have also not been found to teach making RNA copies (cRNA) of repeat sequences in the “sample derived DNA”.  Also, Golub et al., have not been found to teach degrading the RNA blockers via an RNase.

Perron et al., at column 52, fourth paragraph, teaches inclusion of an RNase inhibitor in an RT-PCR assay.  

In view of the fact that RNase inhibitors were known and available, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the method of Gould et al., to include an RNase inhibitor so that the RNA that is being used as a blocking agent is not lost prematurely.

Perron et al., has not been found to teach washing the RNase inhibitor away once it is no longer needed.

Richard, at paragraph [0072], teaches:
[0072] In addition to the use of one or two probes as described above, removable blocking oligonucleotides may be used in the event that there might be repeat sequences in the population of nucleic acids. The term "removable blocking oligonucleotides", refers to a short nucleic acid sequences such as RNA which is amenable to RNAseH digestion or DNA with modified bases throughout its length where the blocking nucleic acid is capable of being digested while hybridized to target or non-target sequences. Where blocking RNA is used, this may be derived from cRNA copied from repetitive sequence enriched DNA (i.e., COT-1 DNA) or synthesized RNA encoding repetitive DNA sequences. In rare circumstance a repeat region is contained within a target nucleic acid sequence. More commonly, a repeat sequence or multiple repeat sequences occur throughout non-target DNA. The removable blocking oligonucleotides may be heated to allow denaturation and then cooled to permit hybridization to the population of nucleic acids. After hybridization with a target isolation probe and optionally a second probe, the removable blocking oligonucleotides are cleaved by RNaseHI or other suitable enzyme which may optionally combined with 5' and/or 3' exonucleases in a reaction mixture.  (Emphasis added)

The above showing is deemed to meet limitations of claims 44, 45, 46, 48, 49, and 51.

The aspect of having generated a plurality of “sequences” that are to serve as RNA “blocking oligonucleotides”, is deemed to fairly suggest the use of “two or more ribonucleic acid molecules comprising the same or substantially similar repetitive sequences as those of the sample derived nucleic acids”. 

While Richard teaches the use of a plurality of RNA blocking/masking oligonucleotides, they have not been found to teach using combinations of RNA and DNA blocking oligonucleotides (alternative embodiment of claim 44), nor have they been found to teach removing the RNase inhibitor via washing.

Lee et al., in column 7, second paragraph, teaches washing to remove RNase inhibitors.

In view of the above showing it would have been obvious to one of ordinary skill in the art to have removed the RNase inhibitors for as noted above, Richard et al., teaches of “removable blocking oligonucleotides” that can be RNA.  It would have been obvious to remove the RNase inhibitor for to do so would then enable one to selectively remove the “removable blocking oligonucleotide”.


Le et al., at paragraph [0096], teach:
[0096] A blocking oligonucleotide may be of any composition and length that is suitable for use in reducing and/or preventing background hybridization of the probes. Without limitation, a blocking oligonucleotide may comprise at least 5, at least 6, at least 7, at least 8, at least 9, at least 10, at least 11, at least 12, at least 13, at least 14, at least 15, at least 16, at least 17, at least 18, at least 19, at least 20, at least 21, at least 22, at least 23, at least 24, at least 25 or more nucleotides. The blocking oligonucleotide may comprise DNA, RNA, synthetic nucleotides, non-natural nucleotides, altered nucleotides, or combinations of one or more thereof.  (Emphasis added)


McCarthy et al., at paragraph [1171], teaches incubating the mixture at 55 C.  As stated therein:
[1171] Tissues were incubated with probe (approximately 5.times.10.sup.7 cpm/ml) in the presence of a solution containing 600 mM NaCl, 10 mM Tris (pH 7.5), 1 mM EDTA, 0.01% sheared salmon sperm DNA, 0.01% yeast tRNA, 0.05% yeast total RNA type X1, 1.times.Denhardt's solution, 50% formamide, 10% dextran sulfate, 100 mM dithiothreitol, 0.1% sodium dodecylsulfate (SDS), and 0.1% sodium thiosulfate for 18 h at 55 C.  (Emphasis added)


In view of the above presentation, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the method of Golub et al., whereby the use of an RNA blocking probe, including that which is a transcript of repetitive sequences in human DNA (Richard and Le et al.), are used in a nucleic acid hybridization assay.  
It would have also been obvious to have incubated the mixture at a temperature of between 50 C and 80 C as McCarthy teaches the incubation of the hybridization mixture at 55 C.  
It is well settled that routine optimization is not patentable, even if it results in significant improvements over the prior art.  In support of this position, attention is directed to the decision in In re Aller, Lacey, and Hall, 105 USPQ 233 (CCPA 1955):
Normally, it is to be expected that a change in temperature, or in concentration, or in both, would be an unpatentable modification. Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art.  In re Dreyfus, 22 C.C.P.A. (Patents) 830, 73 F.2d 931, 24 USPQ 52; In re Waite et al., 35 C.C.P.A. (Patents) 1117, 168 F.2d 104, 77 USPQ 586.  Such ranges are termed "critical" ranges, and the applicant has the burden of proving such criticality.  In re Swenson et al., 30 C.C.P.A. (Patents) 809, 132 F.2d 1020, 56 USPQ 372; In re Scherl, 33 C.C.P.A. (Patents) 1193, 156 F.2d 72, 70 USPQ 204.  However, even though applicant's modification results in great improvement and utility over the prior art, it may still not be patentable if the modification was within the capabilities of one skilled in the art.  In re Sola, 22 C.C.P.A. (Patents) 1313, 77 F.2d 627, 25 USPQ 433; In re Normann et al., 32 C.C.P.A. (Patents) 1248, 150 F.2d 708, 66 USPQ 308; In re Irmscher, 32 C.C.P.A. (Patents) 1259, 150 F.2d 705, 66 USPQ 314.  More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Swain et al., 33 C.C.P.A. (Patents) 1250, 156 F.2d 239, 70 USPQ 412; Minnesota Mining and Mfg. Co. v. Coe, 69 App. D.C. 217, 99 F.2d 986, 38 USPQ 213; Allen et al. v. Coe, 77 App. D. C. 324, 135 F.2d 11, 57 USPQ 136.  (Emphasis added)

In view of the well-developed state of the art and explicit guidance provided, said ordinary artisan would have been amply motivated to have combined the methods for the known benefit of blocking probe binding to repetitive sequences that are not a target, and that said ordinary artisan would have had a most reasonable expectation of success.
In view of the above analysis and in the absence of convincing evidence to the contrary, claims 44-46, 48, 49, and 51 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0263441 A1 (Golub et al.) in view of US 6,582,703 B2 (Perron et al.), US 2015/0119261 A1 (Richard), US 5,958,677 (Lee et al.), US 2012/0156678 A1 (Le et al.), and US 2011/0306044 A1 (McCarthy et al.).

Conclusion
Objections and/or rejections which appeared in the prior Office action and which have not been repeated hereinabove have been withdrawn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley L. Sisson whose telephone number is (571)272-0751. The examiner can normally be reached Monday to Thursday, from 6:30 AM to 5 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bradley L. Sisson/Primary Examiner, Art Unit 1634